Order entered February 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01048-CV

              WILLIAM CHARLES BUNDREN, KAREN BUNDREN, AND
                    WILLIAM MARK BUNDREN, Appellants

                                               V.

                COLLIN CENTRAL APPRAISAL DISTRICT,
    COLLIN APPRAISAL REVIEW BOARD, JAMES TERILLI, AND BO DAFFIN,
                             Appellees

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-05054-2017

                                           ORDER
       Before the Court is the February 6, 2019 motion of appellees Collin Appraisal Review

Board and James Terilli requesting an extension of time to February 18, 2019 to file their brief.

Appellants filed their brief on January 18, 2019.          Accordingly, appellees’ brief is due on

February 19, 2019. See TEX. R. APP. P. 4.1(a); 38.6(b). For this reason, we DENY appellees’

motion as premature.


                                                     /s/       KEN MOLBERG
                                                               JUSTICE